Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 16/410,001 filed on 5/13/19. Claims 1-5 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/19 & 9/3/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1 & 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP08-219179 to Aoki et al (applicant cited reference).
Claim 1
Aoki discloses in Figs 1-3,
A power transmission device for transmitting a rotational drive force outputted from a drive source to a drive subject device, the power transmission device comprising: an electromagnet (e.g. 3) that is configured to generate an electromagnetic attractive force at a time of energizing the electromagnet; a rotor (e.g. 5) that is configured to be rotated by the rotational drive force; and an armature (e.g. 6) that is shaped into a circular ring form (Fig. 3) and is configured to be coupled with the rotor by the electromagnetic attractive force at the time of energizing the electromagnet and is configured to be decoupled from the rotor at a time of deenergizing the electromagnet, wherein: the rotor has a rotor-side friction surface (e.g. 15) that is configured to contact the armature at the time of energizing the electromagnet; the armature has an armature-side friction surface (e.g. 18) that is configured to contact the rotor-side friction surface at the time of energizing the electromagnet; the rotor-side friction surface and the armature-side friction surface are made of an identical magnetic material; at least one of the rotor-side friction surface and the armature-side friction surface has at least one groove (e.g. 58-61 of rotor) that extends in a form of a slit from a radially inner side toward a radially outer side of the at least one of the rotor-side friction surface and the armature-side friction surface; a different type of material (e.g. 36-39), which is different from the magnetic material of the rotor-side friction surface and the armature-side friction surface, is placed in the at least one groove; and the at least one groove extends 
Claim 3
The power transmission device according to claim 1, wherein a groove outer end part of the at least one groove, which is located at a radially outer side of the at least one groove, is closer to the radially outer end portion of the at least one of the rotor-side friction surface and the armature-side friction surface than to the radially inner end portion of the at least one of the rotor-side friction surface and the armature- side friction surface (see Figs. 1 & 3, multiple groove ends adjacent friction surfaces 15 & 18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is rejected under 35 U.S.C. 103 as being unpatentable over JP08-219179 to Aoki et al (applicant cited reference).
Claim 2
Aoki discloses a power transmission device with a drive source, electromagnet, rotor, armature, a different type of material, and friction surfaces for the rotor and armature. Further Aoki teaches in paragraph 49, that the non-magnetic materials have different coefficients of friction. 
However Aoki does not explicitly disclose that a different material has a friction of coefficient that is larger than that of the rotor-side friction surface coefficient and the armature-side friction surface coefficient. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to select a different material that has a friction of coefficient that is larger than that of the rotor-side friction surface coefficient and the armature-side friction surface coefficient, since it has been held to be within the general skill of a worker in the art to select a known material on the basis for the suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP08-219179 to Aoki et al (applicant cited reference) in view of JP2008-057681 to Demura et al (applicant cited reference).
Claim 5
Aoki discloses a power transmission device with a drive source, electromagnet, rotor, armature, a different type of material, and friction surfaces for the rotor and .
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HUAN LE/Primary Examiner, Art Unit 3659